Citation Nr: 1707682	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for a cervical spine disability.  Jurisdiction has been transferred to the RO in Wichita, Kansas.

In October 1999 the Veteran, accompanied by his then-representative, testified before a now-retired Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the record.  The Veteran has declined another Board hearing.  See 38 U.S.C.A. § 7107 (c) (West 2014).

Thereafter, in October 2000, the Board remanded the claim of service connection for a cervical spine disability for additional development.  In a July 2003 decision, the Board denied the service connection claim.  

The appellant appealed the Board's July 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2006 memorandum decision, the Court affirmed the Board's July 2003 decision.  The Veteran appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which reversed and remanded the Court's decision in a January 2008 decision.

Subsequently, in July 2008, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court vacated the Board's July 2003 decision and remanded the service connection claim.

This matter was before the Board in June 2009, May 2011, and September 2012 on which occasions it was remanded for further evidentiary development.

Thereafter, in a November 2014 decision, the Board again denied the claim of service connection for a cervical spine disability.

The appellant appealed the November 2014 decision to the Court.  In a March 2016 memorandum decision, the Court set aside the Board's November 2014 decision and remanded the claim for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but additional development is required prior to adjudicating the issue on appeal.

Congenital or developmental diseases, but not defects, may be service connected.  Quinn v. Shinseki, 22 Vet.App. 390,394(2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).

"[A] defect differs from a disease in that the former is "more or less stationary in nature" while the latter is 'capable of improving or deteriorating.'" Quinn, 22 Vet. App. at 394.  Therefore, "any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Id. at 395; see also O'Bryan v. McDonald, 771 F.3d 1376,13 80 (Fed. Cir. 2014) ("[A] congenital or developmental condition that is progressive in nature - that can worsen over time - is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."). 

In this case, the record indicates that the appellant has been diagnosed as having congenital spinal stenosis.  In the March 2016 memorandum decision referenced above, the Court determined that in the November 2014 decision, the Board did not provide adequate reasons or bases to support its finding that the Veteran's spinal stenosis was a defect and not a disease.  The Court further noted that Board failed to address the presumption of soundness because it determined that the appellant's spinal stenosis was a congenital defect for which service connection was not available.  Notwithstanding, the Court opined that it was not convinced that the medical opinion obtained by VA, which indicated that the Veteran's spinal stenosis was not aggravated beyond the normal progression of the condition in service, was sufficient to rebut the second prong of the presumption of soundness.  In light of the Court's findings and in order to have a more complete record to adjudicate the appellant's claim, the Board finds that a medical opinion should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion from a physician with expertise in orthopedics regarding the nature and etiology of the Veteran's congenital cervical spinal stenosis.  The physician must be provided with access to the Veteran's electronic VA claims file for purposes of providing the requested opinion.  An additional VA examination may be provided if deemed necessary by the physician.  

After reviewing the record, the physician should provide an opinion as to the following:  

(a) Is the Veteran's diagnosed cervical spinal stenosis more appropriately characterized as a congenital defect or a congenital disease?  For purposes of providing this opinion, the physician is advised that a disease generally refers to a condition that is progressive in nature, can worsen over time, and is capable of improving or deteriorating.  On the other hand, a defect is "more or less" stationary in nature and generally not considered capable of improving or deteriorating.  The physician should explain his/her finding.

(b) If the physician determines that the Veteran's spinal stenosis is a congenital defect, he or she should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional cervical spine disability?

(c) If the physician determines that the Veteran's spinal stenosis is a congenital disease, the physician should provide an opinion, with supporting rationale, as to whether such spinal stenosis clearly and unmistakably preexisted the Veteran's military service.

If so, on the basis of all the evidence of record pertaining to the manifestations of such spinal stenosis prior to, during, and subsequent to service, is it clear and unmistakable that any preexisting spinal stenosis either (a) underwent no increase in disability during service, or (b) that any increase in disability during service was due to the natural progression of the condition?  

2.  The AOJ should then readjudicate the issue on appeal.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case to the Veteran and his attorney.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






